"

- AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page [ of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. : (For Offenses Committed On or After November 1, 1987)

Sergio Lopez-Lopez — Case Number: 3:20-mj-20102

 

 

Lupe C Rodrigupz oe
Defendant's Attorney a

 

 

REGISTRATION NO. 93723298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

   

WRT
Bi LEB! A,

DEPUTY

 

CL] was found guilty to count(s)

 

 

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

‘Title & Section Nature of Offense . Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) . l
‘oO The defendant has been found not guilty on count(s)
O Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
' imprisoned for a term. of

TIME SERVED O days

 

x] Assessment: $10 WAIVED Xl Fine: WAIVED
‘Bd Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_. the defendant’s possession at the time of arrest upon their deportation or removal.
Oo Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's.economic circumstances.

Thursday, January 16, 2020
_. Date of Imposition of Sentence

Received ~ . ) . oe of: LOS

DUM HONORABLE F. A. GOSSETT Ul
UNITED STATES MAGISTRATE JUDGE

 

 

 

Clerk’s Office Copy a | _ 3:20-mj-20102

 
